Mr. Justice Morton W. Thompson, dissenting. School District No. 68 lies in Township 31, Eange 8 in Grundy county, and District No. 83 adjoins it in Township 31, Eange 9 in Kankakee county, Illinois. At the regular April meeting 1909 of the trustees, a petition to detach a part of District 68 and'attach it to District 83, was filed with the trustees of each of - said townships, as required by the Statute, and the prayer of said petitions was granted. An appeal was prayed and granted from the decision of the trustees in each township to the county superintendent of schools who failing to agree, called in the county judge of Kankakee county, and upon the hearing the action of said trustees was confirmed on April 26, 1909, and said District No. 83, with said added territory was designated as District No. 96, February 18, 1911. Appellees filed in the Circuit Court of Grundy county their petition for a writ of certiorari to review said proceedings. Defendants moved to quash the writ and dismiss the petition. Evidence was heard and said motion was denied, and defendants excepted, and upon being ruled to, made their several returns to said writ. Upon the hearing said proceedings were ordered quashed and held for naught, and defendants excepted and appeal to this court. The return of the trustees of Township 31, Eange 9, in, Kankakee county, in so far as it concerns the issues in this case, is as follows (being copy of record): “April 5, 1909, a petition signed by the required number of voters, asking that a certain territory of Grundy county, Illinois, described in petition, be attached to District Number 83, in Township Thirty One Kankakee County, Illinois, was placed on file with the treasurer on March 13th, 1909, for the trustees’ consideration. (Copy on opposite page) A remonstrance was presented by Andrew Wilson of District Number 83 against said petition. Motion moved and seconded that the remonstrance be accepted and placed on file. Carried. Motion moved and seconded that the petition be accepted and placed on file. Carried. An appeal was made against the decision of the trustees on the above petition. Motion moved and seconded that the appeal be accepted and placed on file. Carried.” This record is signed, “Trustees, A. E. White, Michael Joyce, Frank Meadon.” The return also shows that at a special meeting held March 9,1911 (after this suit was brought), there were present Michael Joyce, President, A. E. White and S. Gf. McLane, trustees, and that trustee White offered a three page resolution which on his motion seconded by trustee McLane, was adopted directing the clerk “to correct and aménd and supplement said record to conform to the facts hereinbefore recited by inserting in the record of said meeting,” etc., the object of which was to correct the minutes of said regular meeting so as to show all jurisdictional facts, and that the prayer of said petition was granted by a unanimous vote of the trustees, etc. And thereupon the clerk amended said minutes as in and by said resolution he was directed, and said amended minutes set out in said return. We do not understand that the records can be changed in that way. “The authority of the board to make such an order, if it exists, does not depend upon the personal recollection of the individual members of the board, but upon the knowledge of the clerk, or such files, minutes or memoranda which put him in possession of knowledge of what actually transpired.” Board of Education v. Trustees, 174 Ill. 510. The return of the trustees of Township 31, Eange 8 in Grundy county in so far as it concerns the issues in this case,, is as follows (being copy of minutes of their April meeting): After reciting that at the conclusion of the regular business there came on for consideration the petition in question, it proceeds: “And thereupon said petition was read by the clerk together with the proof of service of the same on the directors of said School District Number 68, and examined by the trustees, and it appearing that in said petition and in making proof of service aforesaid all provisions of the law had been complied with, it was moved by trustee W. D. Howland, that said petition be granted and the motion was duly seconded by trustee H. A. Eversole. Thereupon after due consideration, on the order of the president, the roll was called by the clerk on the said motion, the trustees voting as follows: David Abram, No. W.D. Howland, Yes. H. A. Eversole, Yes. Thereupon it was declared by the president that said motion had been carried and that the said petition had been duly granted.” This record does not attempt to state the facts, but states the conclusion of the trustees, which is not sufficient. Highway Commissioners v. Smith, 217 Ill. 250; Troxell v. Dick, 216 Ill. 98. The office of the common law writ of certiorari is to bring up the record of a proceeding from an inferior to a superior tribunal. “When the return is made, the superior tribunal tries the case upon the record alone, and not upon the allegations contained in the petition for the writ or on facts not contained in the record so returned.” Troxell v. Dick, 216 Ill. 98. ££ * * * it has invariably been decided in certiorari that the record of the trustees must show the various jurisdictional facts * * * ” Southworth v. Board of Education, 238 Ill. 190, 198. Appellants insist that because of the delay in applying for the certiorari in this case, plaintiffs are barred from the relief sought. The doctrine of laches has been applied in many cases of certiorari, where by reason of lapse of time, acquiescence of the parties complaining, incurring debts, levying taxes, etc., it would have been an abuse of the sound legal discretion of the court and a great public detriment to have quashed the proceedings. “The writ of certiorari is not granted as a writ of right, and may he granted or denied in the discretion of the court, according to the showing made in each particular case.” Deslauries v. Soucie, 222 Ill. 522. “It is true that mere lapse of time, alone, short of the limitation for the prosecution of a writ of error, will not bar the issuing of the common law writ of certiorari; but where a detriment or inconvenience to the public will result, a party is required to act speedily in making his application and any unreasonable delay will warrant the refusal of the writ.” City of Chicago v. Condell, 224 Ill. 595. The record in this case shows that no debts or obligations of any kind, except those necessary for conducting the schools, have been incurred by said District No. 96. That the taxes have been levied and collected for that purpose alone. That great harm and inconvenience will and has resulted to the portion of District No. 68 remaining after the portion so detached, in that the amount of taxable property therein, at the rate allowed by law to be levied for educational purposes, will produce only about one-half of the funds necessary to conduct the schools therein. Schlosser v. Com. of Highways, 235 Ill. 214, 216. I do not think the case of Logue v. Batterton, 247 Ill. 605, sustains the construction placed upon it by the majority opinion in this case. The return of the county judge and two superintendents of the order entered by them recites their finding of certain ultimate facts, but the return does not show the finding of any evidentiary facts, from which the trial court could see that said trustees of schools, had in fact jurisdiction to make the orders they did upon said petitions, and as was said in the Logue case above at page 612: “Of course, if the trustees had no jurisdiction to entertain the petition then the county superintendent should have no jurisdiction * * * ” I think the judgment of the trial court was right and should be affirmed.